TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-20-00527-CV



                                         M. J., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


               FROM THE 119TH DISTRICT COURT OF RUNNELS COUNTY
              NO. 974, THE HONORABLE GARY L. BANKS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Mother1 appeals from the district’s court order terminating her rights to her

daughter, A.J., who was eight years old at the time of trial.                See Tex. Fam. Code

§ 161.001(b)(1)(E) (conduct endangering child), (L) (criminal responsibility for serious injury to

child), (O) (failure to comply with service plan), (b)(2) (best interest of child). We will affirm.


                                         BACKGROUND

               The Department of Family and Protective Services initiated the present case with

Mother and A.J. in September of 2018 when A.J.’s older brother (“Brother”) called 911 to report

that A.J. had sustained injury when Mother struck A.J. in the head with a large pot or pan. The

       1   We use pseudonyms to refer to the subject child, her siblings, her biological parents,
and her foster parents. See Tex. Fam. Code § 109.002(d); Tex. R. App. P. 9.8. The district court
also terminated Father’s parental rights. He was incarcerated at the initiation of this case and in a
“halfway house” when he testified at trial. He did not challenge the termination below and he
has not filed an appeal.
Department had provided services to Mother off and on since 2000.2 Its first involvement with

A.J. was during her infancy following a report of a violent altercation between Mother and

Father in 2012.     That case ended in Mother, Father, and Father’s parents being named

co-conservators, with the grandparents named as the conservators with the right to designate the

primary residence. That conservatorship was still in place at the outset of this case.

               The Department assigned Anthony Delagarza to investigate the present case and

Krysta Whitehead to serve as caseworker. Delagarza interviewed A.J., who complained that

Mother had struck her in the head with a pot or pan, and both Delagarza and Whitehead

confirmed the existence of an egg-sized knot on the back of A.J.’s head. Mother conceded that

A.J. had been stricken by a “small saucepan” but indicated it was an accident that occurred when

the pan “bounced off” the kitchen sink. Based on the interviews and Mother’s history with the

Department, Delagarza and Whitehead classified A.J.’s case as “high risk” and contacted A.J.’s

grandparents to find a safe place for A.J. and her brother to stay while the Department

investigated the case. Whitehead initially placed Mother on a safety plan without removal but

formally removed A.J. and Brother when Mother failed to comply with the safety plan by

seeking contact with A.J. and Brother in contravention of the plan’s provisions.

               In April of 2019, the Department filed an Original Petition for Protection of a

Child and Suit Affecting the Parent-Child Relationship, seeking to terminate Mother’s and

Father’s parental rights. Separately, a grand jury considered the allegations that Mother had

stricken A.J. with a pot or pan and indicted her for injury to a child in violation of Texas Penal


       2  It is unclear from the record how many children Mother has or what their respective
ages are. A.J. has at least two siblings: Brother, who was originally a subject of the termination
petition but who aged out during the pendency of the case; and Sister, an adult who spoke to
caseworkers regarding A.J.’s relationship with Mother.
                                                 2
Code Section 22.04(f). The court presiding over the criminal charges placed Mother on two

years of community-based pretrial intervention.

               In June, the district court held a hearing on temporary orders and then issued

orders naming the Department as temporary managing conservator of A.J. and Brother. The

orders allowed Mother limited, supervised visitation with the children.

               In July, the Department filed its family-service plan for Mother. With respect to

Mother’s cooperation with the Department, the plan complained:


       [M]om seems to think it[’]s funny to break rules like [Brother] going to her house
       when it’s not allowed. Mom [is] taking things lightly, may not understand the
       seriousness of CPS involvement. Mom has sent screens shots of her trying to
       have contact with [A.J.] like video chats and tell [A.J.] I said hi. It looks like
       mom is having someone go into the home and try to break the court orders. . . .
       Mom seems to be minimizing the physical abuse that has gone on in the home and
       actually denies what she has told to other CPS staff. Mom has been physically
       abusing with both [A.J. and Brother]. Kids have stated mom has hit, punch[ed],
       kick[ed], thrown things. [There is a] pending criminal case but mom denies the
       seriousness of this.


The complaint concluded, “Mom seems to have an excuse for everything [and] is not accepting

responsibility for her actions . . . .” The service plan required Mother to attend all scheduled

visitations, maintain a safe and stable home, maintain a legal source of income, refrain from

using drugs or associating with those who do, complete a mental-health evaluation, submit to

random drug tests, and require any adult household members to complete the same services

expected of her.

               In August, fictive kin Thomas and Kirsten Adam filed a petition in intervention

seeking to be named joint managing conservators with the exclusive right to designate A.J.’s

primary residence. The Adams had cared for A.J. during the pendency of the 2012 case and had

maintained contact with A.J.’s family thereafter, with A.J. living with the Adams in an informal
                                                  3
arrangement during much of 2016. The Department ultimately placed A.J. with the Adams in

October of 2019, and the Adams hoped to adopt A.J. at the conclusion of the termination

proceedings. But as the case progressed, the Department acknowledged Mother’s good-faith

efforts to comply with the family-service plan and changed its recommendation from termination

to joint conservatorship with the Adams, with the Adams as the proposed permanent managing

conservators with the right to designate the residence. The Adams then filed a counter-petition

requesting termination of Mother’s rights. See id. § 102.005(3) (affording certain individuals

with actual possession of child standing to seek termination).


                        BENCH TRIAL AND RESULTING ORDER

                The case proceeded to bench trial in August of 2020.3 The Department, as

petitioner, called a single witness—Krysta Whitehead, the caseworker initially assigned to A.J.’s

case. The Adams, as counter-petitioners, called nine additional witnesses: Kelsie Downes, who

worked on the case from “roughly” August to November of 2019; Melissa Mares, who served as

caseworker from February of 2020 through the trial date; Addison Briscoe, a Department

caseworker who looked into concerns about Mother’s welfare; Anthony Delagarza, who had

investigated on behalf of the Department; Lisa Wallace Williard, a family-services provider for

the Department; Lori Hollingsworth, a licensed counselor that worked with A.J.; Father, as

respondent; Mother, as respondent; and Kirsten Adam, as counter-petitioner. Mother called only

one witness—herself—to the stand.

                Whitehead testified first and spoke primarily of Mother’s compliance with her

service plan and A.J.’s desire for placement. When asked to go through the service goals one by



       3   The trial was held remotely by videoconference due to the COVID-19 pandemic.
                                                4
one, Whitehead indicated that Mother had complied with each requirement. When asked “if

there was anything that [Mother] ha[d] not complied with,” Whitehead answered in the negative.

She noted, however, that the visitations had become “shorter” and more difficult once they

transitioned to a virtual platform due to COVID-19, and said that A.J. repeatedly indicated she

did not want to talk with Mother, leading Whitehead to “suspend” the visits. She also noted that,

when asked about what she wanted for her future, A.J. “wanted to become [A.J.] Adam.”

Whitehead described a “very close bond” between A.J. and the Adams and agreed that the child

was “thriving” in the placement, even referring to Kirsten as “mom.” She nevertheless said the

Department recommended that Mother maintain her parental rights and have visitation with A.J.

               Downes testified about her work as Department caseworker from “roughly”

August to November of 2019. She testified that she had drafted Mother’s family-services plan

and that Mother was initially highly resistant to the plan. Downes indicated, however, that over

time Mother became generally compliant with that plan. Yet Downes expressed concern that

Mother was not progressing with her mental-health treatment in that Mother “refused to

acknowledge” her role as an abuser, notwithstanding reports of abusive incidents from several

different individuals.   She also testified as to A.J.’s behavior during in-person visitation,

explaining, “And, so, she came to the visit, was kind of—she didn’t want to hug Mother. She

was really standoffish. She talked to her, but she was really—she just seemed really nervous

about it.” Downes then explained that this was typical of the visits and that A.J. ultimately

indicated she did not wish to visit with Mother at all.

               Mares served as the family’s caseworker from February through the date of trial.

She testified that A.J. “wasn’t very affectionate” during her visitations with Mother and that

when Mares and A.J. would meet in private, A.J. “never brought [Mother] up” but instead would

                                                  5
need prompting to discuss Mother. She said A.J. was “confused” when Mares would refer to

Mother as A.J.’s mom because A.J. only ever referred to Mother by Mother’s given name. She

said that A.J. instead refers to the Adams as “mom” and “dad” and refers to the Adams’ sons as

her “brothers.” Mares indicated that A.J. is “spunky” and “always happy” when in the Adams’

presence. She concluded by saying that the Adams’ proposal of termination and adoption—as

opposed to the joint conservatorship proposed by the Department—would be “the most

permanent outcome” possible for A.J.

              Briscoe testified that she specializes in adult protection for the Department and

received a report during the pendency of the case that Mother may need a welfare check. Upon

investigation, Briscoe found Mother “unable to meet her own needs.” She also observed several

visits between Mother and A.J. and deemed those visits unsuccessful. On the whole, Briscoe

classified Mother as “partially compliant” with her service plan. Counsel followed up by asking

Briscoe, “[D]o you feel like [Mother], based on the services she has worked, has made the

requisite lifestyle changes for [A.J.] to return to her care?” Briscoe responded in the negative.

She acknowledged, however, that the Department had recently changed its goal in the case from

“termination and adoption” to designation of the Adams as primary managing conservators.

When asked why, Briscoe explained that Mother had “gotten closer to completing her services.”

She indicated that she was uncertain as to whether the Department had complied with statutory

prerequisites for naming non-parents as primary managing conservators. See Tex. Fam. Code

§ 263.408. She also conceded that she was uncertain as to whether the Adams, who desired

termination, would even agree to the Department’s amended proposal.




                                               6
               Delagarza testified as to Mother’s “extensive CPS history,”4 saying that he had

personally investigated reports involving Mother’s family as early as 2010, when the Department

received a report of a violent encounter between Brother and one of Mother’s domestic or

romantic partners. Delagarza reported that they take this kind of history into account when

investigating a new case. He testified that, during his interview with A.J. in 2018 regarding the

incident in the kitchen, Brother and Sister both made outcries of abuse, with Brother indicating

that Mother had “hit” A.J. “in the face” until her nose bled on at least three occasions. These and

other factors are what led Delagarza and colleagues to classify A.J.’s case as “high risk.”

               Williard testified about providing family-based services to Mother. She said that,

at her initial visit with Mother, Mother had shown her the pan that allegedly caused the injury

and the kitchen where the injury occurred.           Williard described it as “a small-to-medium

heavyweight metal saucepan” and estimated that the pan must have “ricocheted” “at least four to

five feet” to have caused the injury in the manner described by Mother. Williard summarized

Mother’s explanation by saying, “It did not seem plausible.” She also said she had examined

A.J. and physically confirmed the injury to A.J.’s head. She also noticed that A.J. “was in

desperate need of dental care” but said that Mother refused to allow the Department to pursue

that care. She said that two older siblings made outcries of abuse during her respective visits

with them, with one saying Mother had left her with a black eye and the other saying Mother had

left him with a bloody nose. Williard indicated that she was very concerned about the potential

for abuse within the home, that A.J. repeatedly said she did not want to return to the home, and

that Mother’s “progress [on parenting skills] was limited” over the course of the case. She


       4  The Department admitted into evidence a two-page log outlining dozens of reports
involving Mother dating back to 2000.
                                                 7
concluded that “it d[oes] not appear that [Mother] ha[s] the capacity to improve behaviors to

ensure [A.J.’s] safety.”

               Hollingsworth testified that she has served as a licensed professional counselor

for thirteen years and that she had been seeing A.J. “for one year and three months.” She

testified that the original “focus of the sessions was mainly [A.J.]’s behavior.” When asked for

clarification, Hollingsworth indicated that A.J. was reportedly exhibiting “rages of emotions,

screaming and yelling, defiance behaviors, not following requests or expectations.”           She

continued, “She had no boundaries for herself or others,” and explained that A.J. was reportedly

“wetting the bed frequently” and “having nightmares.” She also described unusual eating habits

in that A.J. would only eat “ramen noodles,” “bagel bites,” and “frozen pizzas.”              She

summarized A.J.’s behavior at intake—at approximately age seven—as that typically seen in a

two- or three-year-old child. Hollingsworth then described the techniques she used to help A.J.

with her issues, which Hollingsworth attributed to long-term “trauma.”

               Hollingsworth further testified that as A.J.’s behavior improved, the focus of

counseling turned to “transition[ing] into the [Adams’] household.” She testified that she has not

seen any of A.J.’s formerly erratic behavior in her life with the Adams, but that A.J. typically

regresses for a short time when she visits with Mother. She reported that A.J., by the time of

trial, was exhibiting behavior appropriate from children between “ages seven and twelve, where

she is independent, trying to do things on her own, expressing herself, her needs.”

Hollingsworth noted that A.J. frequently experienced “frustration” at having to see Mother at all

and had expressed that she did not wish to continue to do so. A.J. apparently expressed “relief”

to Hollingsworth when she learned that the Department had suspended visitation altogether.

Hollingsworth testified that she has seen “tremendous change” in A.J. since she moved in with

                                                8
the Adams and that A.J. is “not bonded” to Mother. She closed by predicting that A.J. would

“regress” if required to resume visitation with Mother pursuant to any kind of joint-custodianship

arrangement between Mother and the Adams.

               Father testified primarily of his inability to comply with his service plan while

incarcerated and of his frustration with not being kept abreast of developments in the case. He

reported that he did not even learn of the incident in the kitchen until “six months later.” He said

that he loves A.J. but conceded his inability to provide an appropriate home for her. He said he

supports termination of all parental rights because he believes that the Adams can “provide” for

A.J. and that “she is happy with them.” He did not address Mother’s ability to provide an

appropriate home for A.J.

               Mother testified and repeated her characterization of the incident in the kitchen,

emphasizing that it was an accident. She conceded that A.J. had “a knot on her head” and that

“EMS was called.” She claimed to have thrown the pan into the sink with A.J. nearby but denied

ever directing the pan “at” or “toward” A.J. Mother testified as to all the various homes A.J. has

had since 2012 but denied that frequent relocation and recurring Department involvement

“create[s] an unsafe and unstable environment.” She conceded that A.J. has been with the

Adams long enough to have made lots of “friends” and “connections” there. Mother also

acknowledged that she had, at one point, “agree[d]” to allow the Adams to adopt A.J. but said

that, at the time she made that statement, she did not understand that an open adoption would

require termination of her own rights.       When asked why she did not want termination,

she replied:


       [A.J.] is my daughter. I love her. I carried her nine months. I’ve nursed her.
       She’s my everything, as well as my other children. It’s in her best interest for her

                                                 9
       mother to always be in her life. I have no doubt that the Adams do love her, and
       she loves them, and they do care for her.


She indicated that she “want[s] permanency” for A.J. but wants to remain “part of her life.”

               Kirsten Adam testified that the Adams first met A.J. in 2012 when she was an

infant, when the Department initiated an “emergency late-night placement” following the violent

incident between A.J.’s parents. She described her first impression of the baby:


       She had several needs. When she showed up, she was covered in scrapes and cuts
       because she had glass that had fallen from a car accident. She was also
       malnourished, and that was confirmed by a pediatrician. She was very thin for a
       baby of her age. . . . [T]here were definite confirmed signs that she was needing
       some extra attention.


She testified that A.J. had stayed with the Adams for around six months but that they had

remained part of her life thereafter because they “loved her.” She testified that A.J. came to live

with them off and on and throughout the summer of 2016 because Mother contacted them “due

to an inability to keep [A.J.] safe.” At that point, she said, the Adams retained counsel and began

considering guardianship or adoption. But shortly after the Adams enrolled A.J. in school in

September of 2016, Mother disappeared with A.J. and refused to return her. Kirsten described

herself and her family as “devastated” by the sudden change in plans—Mother had apparently

previously agreed to allow A.J. to attend school with the Adams’ children. Kirsten testified that

the Adams then cut off all contact with Mother when they realized they had become little more

than a “revolving door” for Mother to use at her convenience. A.J. did not reside with the

Adams again until the Department’s placement in October of 2019.

               Kirsten then described what it was like to have A.J. back in their lives:




                                                10
       The re-introduction to [A.J.] in our lives in 2019 was hard. She was a different
       kid from what we had ever known. You could tell she had been through a lot.
       She had some bad habits. She could not distinguish between cuss words and
       regular words. She was a horrible eater. She had a very limited diet, and it was a
       diet of food that our family doesn’t consume but on a very scarce basis. . . . She
       was very insecure. She struggled with doing anything independently, whether it
       be a simple task that a child her age should be able to do. She needed constant
       help with everything.


She also testified that A.J. was on “three medications”—one for attention-deficit hyperactivity

disorder, one for insomnia, and one for mood disorders. She said that A.J. had fallen so far

behind academically that they had to enroll her in special-education services at school.

               When asked how A.J. had changed while in the Adams’ care, Kirsten indicated

that A.J. is now “bubbly,” “spunky,” “confiden[t],” and has turned back into “the [A.J.] [the

Adams] used to know.” Kirsten explained that A.J. is “very involved,” “has a great group of

friends,” and has transitioned to “full inclusion” in general education at school. When asked

about extra-curricular activities, Kirsten testified that A.J. enjoys ballet, cheer, tumbling, and

wakeboarding. She testified that, based on her past experience trying to coordinate and facilitate

meetings with Mother, any visitation on Mother’s part would be detrimental to A.J.’s well-being.

She testifed that termination and adoption is in A.J.’s best interest, and said that A.J. deserves

permanency “more than any child [she’s] ever known.”

               Following the trial, the district court entered a final termination order finding, in

relevant part, that Mother had:


           •   engaged in conduct or knowingly placed the child, [A.J.], with persons
               who engaged in conduct which endangered the physical or emotional well-
               being of the child, [A.J.], within the meaning of Section 161.001(b)(1)(E),
               Texas Family Code;

           •   been convicted or has been placed on community supervision, including
               deferred adjudication community supervision, for being criminally
                                                11
                responsible for the serious injury of the child, [A.J.], under Section 22.04,
                Texas Penal Code, within the meaning of Section 161.001(b)(1)(L), Texas
                Family Code; and

           •    failed to comply with the provisions of a court order that specifically
                established the actions necessary . . . to obtain the return of the child,
                [A.J.] . . . within the meaning of Section 161.001(b)(1)(O), Texas
                Family Code.


The district court then found that termination is in A.J.’s best interest. Mother timely filed

this appeal.5


                                   STANDARD OF REVIEW

                To terminate a parent’s rights to his or her child, the petitioner must prove by

clear and convincing evidence that the parent engaged in conduct that amounts to at least one

statutory ground for termination and that termination is in the child’s best interest. See id.

§ 161.001; In re S.M.R., 434 S.W.3d 576, 580 (Tex. 2014). Clear and convincing evidence is

“the measure or degree of proof that will produce in the mind of the trier of fact a firm

conviction or belief as to the truth of the allegations sought to be established.” See Tex. Fam.

Code § 101.007; In re K.M.L., 443 S.W.3d 101, 112 (Tex. 2014). In our review, we must

“provide due deference to the decisions of the factfinder, who, having full opportunity to observe

witness testimony first-hand, is the sole arbiter when assessing the credibility and demeanor of

witnesses.” See In re A.B., 437 S.W.3d 498, 503 (Tex. 2014); In re J.P.B., 180 S.W.3d 570, 573

(Tex. 2005).



       5   Mother named only the Department as appellee, and the Adams filed a brief as
intervenors. Because none of the parties complains of the designation of the respective parties
on appeal, and because that designation does not affect the disposition of the appeal, we will not
conform the style to list the Adams, who prevailed in the proceedings below, as appellees rather
than intervenors.
                                                 12
               When evaluating the legal sufficiency of the evidence, we look at “all the

evidence in the light most favorable to the finding to determine whether a reasonable trier of fact

could have formed a firm belief or conviction that its finding was true.” See In re J.F.C.,

96 S.W.3d 256, 266 (Tex. 2002). We “assume that the factfinder resolved disputed facts in favor

of its finding if a reasonable factfinder could do so” and “disregard all evidence that a reasonable

factfinder could have disbelieved or found to have been incredible,” see id., but we need not

disregard undisputed evidence contrary to the determination, see K.M.L., 443 S.W.3d at 113.

Evidence is legally sufficient unless after reviewing the evidence in the proper light, we conclude

that no reasonable factfinder could have formed a firm belief or conviction that the Department

carried its evidentiary burden. See J.F.C., 96 S.W.3d at 266; A.C. v. Texas Dep’t of Fam. &

Protective Servs., 577 S.W.3d 689, 697 (Tex. App.—Austin 2019, pet. denied).

               Evaluation of factual sufficiency requires “weighing disputed evidence contrary

to the finding against all the evidence favoring the finding.” See In re A.C., 560 S.W.3d 624,

631 (Tex. 2018). “In a factual[-]sufficiency review, the appellate court must consider whether

disputed evidence is such that a reasonable factfinder could not have resolved it in favor of the

finding.” Id. “Evidence is factually insufficient if, in light of the entire record, the disputed

evidence a reasonable factfinder could not have credited in favor of the finding is so significant

that the factfinder could not have formed a firm belief or conviction that the finding was true.”

Id. Evidence that is factually sufficient to support a trial court’s finding necessarily satisfies

the legal-sufficiency standard.    See K.D. v. Texas Dep’t of Fam. & Protective Servs.,

No. 03-20-00116-CV, 2020 WL 4462320, at *4 (Tex. App.—Austin July 15, 2020, pet. denied)

(mem. op.) (citing In re M.V.G., 440 S.W.3d 54, 60 (Tex. App.—Waco 2010, no pet.)).



                                                13
                                         DISCUSSION

               We will begin with Mother’s sixth issue, in which she challenges the finding

under Subsection (E) by arguing that the evidence is allegedly “insufficient to find that appellant

mother engaged in conduct or knowingly placed the child with persons who engaged in conduct

which endangered the child.” We disagree.


Statutory Predicate

               The trial court may order termination of the parent-child relationship under

Subsection (E) if the evidence establishes that the parent “engaged in conduct or knowingly

placed the child with persons who engaged in conduct which endangers the physical or

emotional well-being of the child.” See Tex. Fam. Code § 161.001(b)(1)(E). Subsection (E)

focuses on the parent’s conduct and whether the parent engaged in a voluntary, deliberate,

and conscious course of conduct that endangered the child.          See V.P. v. Texas Dep’t of

Fam. & Protective Servs., No. 03-19-00531-CV, 2020 WL 544797, a *4 (Tex. App.—Austin

Feb. 4, 2020, no pet.) (mem. op.). Thus, the Subsection requires proof of endangerment, which

means exposing a child to loss or injury, or jeopardizing a child’s emotional or physical

well-being. See Texas Dep’t of Fam. & Protective Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex.

1987); A.C., 577 S.W.3d at 698–99. A finding of endangerment requires more than the threat of

metaphysical injury or ill effects from a less-than-ideal family environment, and the petitioner

does not have to prove that endangering conduct was directed at the child or that the child

suffered an actual injury. See In re E.N.C., 384 S.W.3d 796, 803 (Tex. 2012); A.C., 577 S.W.3d

at 699. Accordingly, evidence of domestic violence is evidence of endangerment, even if the

violence is not directed at the child. See J.G. v. Texas Dep’t of Fam. & Protective Servs.,


                                                14
592 S.W.3d 515, 524 (Tex. App.—Austin 2019, no pet.); In re P.W., 579 S.W.3d 713, 727 (Tex.

App.—Houston [14th Dist.] 2019, no pet.).         Finally, endangerment may be inferred from

parental misconduct. See A.C., 577 S.W.3d at 699.

               The evidence of record is both legally and factually sufficient to support the

district court’s finding of endangerment. To begin with, it is undisputed that Mother injured A.J.

with a metal pan. Mother contends that she did not intend to injure A.J. and that, although she

concedes throwing the pan, she claims she did not direct it “at” or “toward” A.J. Even accepting

Mother’s characterization of the incident, the fact that she threw the pot in the kitchen, knowing

A.J. was standing nearby, exposed the child to risk of physical injury. See E.N.C., 384 S.W.3d at

803; A.C., 577 S.W.3d at 699; In re E.A.W.S., No. 02-06-00031-CV, 2006 WL 3525367, at *11,

*13 (Tex. App.—Fort Worth Dec. 7, 2006, pet. denied) (mem. op.) (holding unintentional act

sufficient evidence of endangerment); Hatley v. McCarter, No. 05-97-01903-CV, 1998 WL 870881,

at *9 (Tex. App.—Dallas Dec. 16, 1998, pet. denied) (mem. op.) (affirming termination based in

part on endangerment where parent had told physician that he did not intend to harm child).

Further, the district court, as factfinder, could find that Mother’s version of the events was not

credible, and we may not second-guess such a determination. See A.B., 437 S.W.3d at 503.

               Mother further contends that the kitchen incident is not alone sufficient to support

a finding of endangerment under Subsection (E), but the record includes evidence of Mother’s

long history as a perpetrator of abuse. Both Brother and Sister made outcries indicating that

Mother had injured them multiple times. And Brother indicated that Mother had struck A.J. in

the face on at least three occasions, leaving A.J. with a nosebleed each time.          Moreover,

undisputed aspects of the record, including the Department’s records and Mother’s own

testimony, reveal that Mother had violent relationships with at least two domestic partners,

                                                15
thereby exposing her children to domestic abuse. These accounts suggest a long-term course of

conduct that endangered A.J.

               Other undisputed aspects of the record reflect a pattern of neglect that left A.J. at

frequent risk of harm. Kirsten Adam testified that, when her family received six-month-old A.J.

in the middle of the night in 2012, she was undersized, malnourished, and “covered in scrapes

and cuts.” Williard testified that six-year-old A.J. had not received appropriate dental care and

that Mother refused to provide the insurance card necessary for the Department to obtain that

care, thereby deliberately depriving A.J. of the care she needed. A.J.’s counselor testified that at

ages six and seven, the child showed signs of trauma and exhibited behavior typically seen in a

two- or three-year-old pre-schooler. She further testified that Mother had allowed A.J. to subsist

on a junk-food diet consisting of only ramen noodles, bagel bites, and frozen pizza. Briscoe

confirmed the culture of neglect, testifying that Mother could not even care for herself, much less

a child. All this evidence supports a finding of endangerment. See In re M.C., 917 S.W.2d 268,

269 (Tex. 1996) (per curiam) (“[N]eglect can be just as dangerous to the well-being of a child as

direct physical abuse.”); In re H.M.O.L., No. 01-17-00775-CV, 2018 WL 1659981, at *2, 13

(Tex. App.—Houston [1st Dist.] Apr. 6, 2018, pet. denied) (holding testimony regarding

malnourishment and lack of medical care evidence of endangerment); In re S.G.F.,

No. 14-16-00716-CV, 2017 WL 924541, at *6 (Tex. App.—Houston [14th Dist.] Mar. 7, 2017,

no pet.) (mem. op.) (holding lack of medical care evidence of endangerment); In re D.E.,

761 S.W.2d 596, 599 (Tex. App.—Fort Worth 1988, no writ) (holding evidence of “lack of

food,” and lack of “parental care” in general, evidence of endangerment).

               On this record, taking into account all the evidence before the district court, we

cannot say that no reasonable factfinder could have formed a firm belief or conviction that

                                                16
Mother engaged in conduct that endangered A.J.’s physical and emotional well-being. The

evidence is therefore both legally and factually sufficient to support the district court’s finding

under Subsection (E). Because only one statutory predicate is necessary to justify a court’s order

of termination where there is also a finding of best interest, see In re A.V., 113 S.W.3d 355, 362

(Tex. 2003), we do not reach Mother’s arguments regarding the other predicates but instead

move to the question of A.J.’s best interest.


Best Interest

                We review the district court’s finding regarding A.J.’s best interest by considering

the factors set out in Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976), taking into account:

(1) the child’s wishes, (2) her emotional and physical needs now and in the future, (3) any risk of

present or future emotional or physical danger, (4) the parenting skills of anyone seeking

custody, (5) any programs available to assist those seeking custody, (6) any plans for the child’s

future, (7) the stability of the proposed placement, (8) conduct by the parent that might show that

the parent-child relationship is inappropriate, and (9) any excuses for the parent’s conduct. The

Holley factors are not exhaustive, not all factors must be proven, and a lack of evidence about

some of the factors does not “preclude a factfinder from reasonably forming a strong conviction

or belief that termination is in the child’s best interest, particularly if the evidence is undisputed

that the parental relationship endangered the safety of the child.” See In re C.H., 89 S.W.3d 17,

27 (Tex. 2002).     The child’s need for permanence is the “paramount” consideration when

determining her present and future physical and emotional needs. See L.R. v. Texas Dep’t of

Fam. & Protective Servs., No. 03-18-00125-CV, 2018 WL 3059959, at *1 (Tex. App.—Austin

June 21, 2018, no pet.) (mem. op.).; In re D.R.A., 374 S.W.3d 528, 533 (Tex. App.—Houston


                                                 17
[14th Dist.] 2012, no pet.). A parent’s rights may not be terminated merely because the child

might be better off living elsewhere, but the factfinder may consider whether termination and

adoption versus an impermanent foster-care arrangement would better serve the child’s best

interest. See L.R., 2018 WL 3059959, at *1.

               The first factor—the child’s desire—weighs in favor of termination. Nearly every

witness testified as to A.J.’s strong desire to stay with the Adams and her reluctance to even visit

Mother. Hollingsworth testified that A.J. is bonded to the Adams but not to Mother, and at least

two witnesses testified that A.J. had asked to change her surname to Adam.

               The second factor—A.J.’s present and future needs—also weighs in favor of

termination. The undisputed testimony of Kirsten Adam reflects that both times the Adams

received A.J. from the Department after she had been in Mother’s care, she arrived with

significant unmet needs. And Williard testified that she found A.J. “in desperate need” of dental

care, which Mother refused to facilitate. Her testimony suggests that A.J.’s physical, emotional,

psychological, and academic needs are not met in Mother’s care. See D.N.-B. v. Texas Dep’t of

Fam. & Protective Servs., No. 03-20-00092-CV, 2020 WL 4462327, at *8 (Tex. App.—Austin

July 24, 2020, pet. denied) (mem. op.) (holding “neglect the children apparently suffered before

their removal” constituted evidence that parent could not meet present or future needs).

               The third factor—any risk of physical or emotional harm—weighs heavily in

favor of termination. As outlined in our discussion of the statutory predicate, the record suggests

that A.J., should she return to Mother, would be at serious risk of physical, emotional, and

psychological abuse both now and in the future. See Davis v. Travis Cnty. Child Welfare Unit,

564 S.W.2d 415, 421 (Tex. App.—Austin 1978, no writ) (“The district court was in a position to



                                                18
measure the future conduct of [parent and partner] by their recent past conduct as it might be

related to the same or similar situation.”).

               The fourth factor—parenting skills of the adults in the proposed placement—also

weighs in favor of the court’s best-interest finding. The Department’s status reports indicate that

the Adams provide A.J. “with routine, structure, and age[-]appropriate non-physical discipline in

a nurturing environment” and “with age[-]appropriate activities that stimulate her development.”

And Whitehead testified that A.J. is “thriving” under their care and supervision.

               There is scant evidence regarding the fifth factor—any programs available to

assist those seeking custody—but the record does reflect that the Adams have turned to

counseling and to special-education services to help address A.J.’s needs.

               The sixth factor—any plans for the child—weighs in favor of termination.

Although Mother professed her love for A.J., she identified no plans for A.J. or her future. The

record instead reflects that throughout A.J.’s life, Mother repeatedly reached out to the Adams

for help meeting A.J.’s most basic needs. And Briscoe testified that she found Mother unable to

plan even for her own immediate needs. See id. (“The court could have concluded that [parent],

because she is unable to care for herself, is certainly in no position to take care of the children.”).

The Adams, meanwhile, have described and started executing a plan to get A.J. the treatment she

needs, to help her improve academically, to introduce her to age-appropriate extra-curricular

activities, and ultimately to adopt her.

               The seventh factor—stability of the proposed placement—weighs in favor of

termination and placement with the Adams. The record reflects that the Adams have been the

lone consistent presence in A.J.’s eight years of life and have hoped to adopt her since at least

2016. Kirsten testified that A.J. has made a “great group of friends” to anchor her through this

                                                  19
transition, and even Mother conceded that A.J. had made strong “connections” in that

community due to the number of times she had lived with or visited the Adams.

               The eighth factor weighs in favor of termination, as the record contains extensive

evidence that the parent-child relationship was not a proper one. Multiple witnesses testified that

A.J. referred to Mother by her given name, instead of as “mom” or “mommy.” Kirsten Adam

testified that Mother has subjected A.J. to so much profanity that A.J., when the Adams received

her in 2019, could no longer differentiate between profane and socially acceptable speech. A.J.’s

counselor testified that, upon meeting the six-year-old child, she realized that A.J. had grown so

accustomed to feeding herself that she would eat dry, uncooked ramen noodles straight from the

package. The counselor also testified that A.J., at nearly seven years of age, was not yet properly

toilet trained. All this evidence—in addition to the evidence of long-term abuse—suggests the

parent-child relationship was improper.     See A.C., 560 S.W.3d at 634 (describing lack of

“adequate parenting abilities” as evidence of improper relationship).

               The ninth factor requires us to consider any excuses for the parent’s conduct.

Mother testified that most of the abuse in her household was originally caused by her

relationships with violent men and said that she had not been involved in any relationship—

violent or otherwise—in at least eight years, thereby ostensibly reducing or eliminating the abuse

in the household. But even accepting her characterization of her relationships, her proffered

justification does not address the overwhelming evidence of Mother’s consistent neglect of A.J.’s

physical, emotional, and academic needs. Moreover, the record includes evidence that Mother

herself was often the perpetrator of abuse, and the district court—as the factfinder in this case—

was free to weigh the credibility of Mother’s testimony, see A.B., 437 S.W.3d at 503; J.P.B.,

180 S.W.3d at 573, and ultimately reject her excuses for the violence and neglect that A.J.

                                                20
suffered, see D.G. v. Texas Dep’t of Fam. & Protective Servs., 440 S.W.3d 844, 853 (Tex.

App.—El Paso 2013, no pet.) (rejecting similar excuse where mother “herself [was] a victim of

abuse . . . but was in denial as to her role as abuser”).

                Because the evidence regarding the Holley factors, 544 S.W.2d at 371–72, when

considered in light of A.J.’s “paramount” need for permanence, D.R.A., 374 S.W.3d at 53, would

allow a reasonable factfinder to develop a firm belief or conviction that termination of Mother’s

rights is in A.J.’s interest, the evidence is both legally and factually sufficient to support

that determination.


                                           CONCLUSION

                We affirm the district court’s order of termination.



                                                __________________________________________
                                                Edward Smith, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Affirmed

Filed: March 19, 2021




                                                  21